 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAPATIO FOODS, LLC,                             No. 1:19-cv-00335-DAD-SKO
12                      Plaintiff,
13           v.                                       ORDER REFERRING MOTION TO THE
                                                      ASSIGNED MAGISTRATE JUDGE
14    SULAIMAN WALEED RODRIGUEZ,
                                                      (Doc. No. 16)
15                      Defendant.
16

17          Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(a), plaintiff’s motion for default

18   judgment and motion for a permanent injunction (Doc. No. 16) is hereby referred to United States

19   Magistrate Judge Sheila K. Oberto for issuance of findings and recommendations in accordance

20   with 28 U.S.C. § 636(b)(1)(B) and (C). Accordingly, the hearing on the motions set for

21   September 17, 2019 at 9:30 a.m. in Courtroom 5 before the undersigned is hereby vacated, to be

22   reset if deemed appropriate by Magistrate Judge Oberto.

23   IT IS SO ORDERED.
24
        Dated:    September 6, 2019
25                                                    UNITED STATES DISTRICT JUDGE

26
27

28
                                                     1
